WEISSBARD, J.A.D.
(concurring).
Although I concur with Judge Winkelstein’s thorough and perceptive opinion, I write separately to emphasize two points.
First, in Bruno, supra, 239 N.J.Super. at 473, 571 A.2d 1003, this court stated that the officer’s clearly criminal activities “were outside the scope of his police duties.” In my view, that statement was sufficient to support the denial of the officer’s request for reimbursement of legal fees. However, the court went on, in what I would consider dicta, to opine that N.J.S.A. 40A:14-155, as amended in 1986, was intended to deny reimbursement if the officer’s acts, although occurring at a time when he was on duty, “were not occasioned by mere careless or overzealous performance of those duties, but rather by an ulterior illegal goal of the officer which actually constituted a perversion of his job.” Ibid, (emphasis supplied). Although the highlighted language may have been intended as simply descriptive of officer Bruno’s activities, it also might be construed as a statement of the legal test to be applied in interpreting the statute’s requirement that the action be one “arising out of or directly related to the lawful employment of police powers in furtherance of his police duties.” Regrettably, in my view, subsequent decisions have quoted the “ulterior illegal goal,” and “perversion” of job language from Bruno, see Gordon, supra, 268 N.J.Super. at 185-86, 632 A.2d 1276; Gabbianelli, supra, 271 N.J.Super. at 549, 638 A.2d 1377; Monek, supra, 354 N.J.Super. at 452, 808 A.2d 114, as if it were a definitive statement of the meaning of the statute. I believe that such an interpretation was in error and not intended by Bruno itself. Rather, I *465conclude that the use of these words in Bruno was intended only as a description of the officer’s activities, supporting the court’s conclusion that those activities “were outside the scope of his police duties.” Bruno, supra, 239 N.J.Super. at 473, 571 A.2d 1003.
Rather than continuing to endorse the “ulterior illegal goal” and “perversion” of job language as the proper test, I would abandon that approach entirely in favor of what Judge Winkelstein describes as “an alternate analysis ... which achieves the same result.” Indeed, ironically, that “alternate analysis” is the very “scope of employment” analysis that was referred to in Bruno, but never mentioned in any of the succeeding decisions.
Thus, my second point is that I would make clear that a scope of employment analysis should be employed in future cases. As Judge Winkelstein persuasively explains, the statutory language strongly lends itself to just such an interpretation. By advancing the scope of employment analysis solely as an alternative test to “the methodology used in Sparkman, Bruno, Gordon, and Monek,” I fear we have simply added a layer of confusion to an already confusing line of authority.